Title: Slave Trade Petitions, [23 March] 1790
From: Madison, James
To: 


[23 March 1790]

   
   The select committee on the slave trade memorials presented its report, consisting of seven resolutions, on 5 March (DHFCLinda Grant De Pauw et al., eds., Documentary History of the First Federal Congress of the United States of America (3
        vols. to date; Baltimore, 1972—)., III, 316, 340–41). This report came before the Committee of the Whole on 16 March. After repeated attempts on 16 and 17 March by southern members to prevent its consideration, the report was extensively debated by paragraphs on 18, 19, and 22 March (the fullest reports of the debate are in the N.Y. Daily Gazette, 17–27 Mar. and N.Y. Daily Advertiser, 18–25 Mar.). Except for offering an amendment to the fifth resolution of the report, JM remained largely silent during this debate. The fifth resolution read: “That Congress have authority to interdict, or (so far as it is or may be carried on by citizens of the United States for supplying foreigners) to regulate the African trade, and to make provision for the humane treatment of slaves, in all cases while on their passage to the United States, or to foreign ports, as far as it respects the citizens of the United States.” JM proposed the following substitute: “That Congress have authority to restrain the citizens of the United States, who are concerned in the African trade, from supplying foreigners with slaves; and to provide for their humane treatment, while on their passage to the United States.” This amendment, which JM explained was meant to apply “only to our own citizens while within the limits of the United States,” was subsequently adopted. The Committee of the Whole finished going through the select committee’s report on 22 March after further protracted wrangling. During this debate, JM had pleaded with his colleagues to “come to the point” and to restrict their arguments to the motion before the chair. The debate was renewed the next day by a motion for the House to take up the Committee of the Whole’s report on the slave trade memorials. Southerners, assisted by Ames (who “reprobated the idea of the house going into a declaration of abstract propositions”), opposed the motion (N.Y. Daily Gazette, 23, 25, and 27 Mar. 1790).


Mr. Madison said, that although he thought the proposition expressed important constitutional truths, yet it was improper for the house to pass them in the form of abstract declarations. Three or four memorials, from respectable bodies of citizens, had been presented; the respect due to them required that they should be committed; the committee had made a report, reciting the powers and restrictions in the constitution as to the African trade, &c. and concluding with a proposed resolution in answer to the memorialists. This report of the select committee had been considered by a committee of the whole, and the recital had been so amended as to speak the meaning of the constitution; but as the resolution, which the recital was intended to introduce, had been rejected, he was of opinion the recital ought to fall along with it. He wished, at the same time, however, that the proceedings of the committee of the whole might go on the journals for the information of the public. This would sufficiently answer the two purposes of shewing the sense of the body on the subject of the memorials, and of carrying an implication that Congress will exercise the powers vested by the constitution whenever it should be requisite. He wished the entry to be made for another reason: it would be the best answer to the arguments used by the gentlemen who had so warmly opposed the proceeding, and tend to quiet the apprehensions of the southern states, by recognizing that Congress had no power whatever to prohibit the importation of slaves prior to the year 1808, or to attempt to manumit them at any time. He accordingly moved,
“That the proceedings of the committee of the whole should be entered on the journals, as the best method of putting an end to the business.”
